 
PETRO RIVER OIL CORP
55 5TH AVENUE, 17TH FL
NEW YORK, New York 10003
 
December 17, 2018
 
Scot Cohen
55 5th Avenue
New York, New York 10003
Attn: Scot Cohen
 
Re:            
Interest Extension
 
Dear Scot:
 
Reference is hereby made to (i) that certain Loan Agreement (the “Agreement”),
dated as of June 18, 2017, entered into by and among Bandolier Energy, LLC (the
“Borrower”) and Scot Cohen (the “Lender”), and (ii) that certain Secured
Promissory Note in the principal amount of $300,000 dated June 18, 2018 (the
“Promissory Note”). Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to such terms in the Agreement or the Promissory
Note.
 
Scot Cohen hereby is willing to extend the Maturity Date as set forth in Section
2.1.1 of the Loan Agreement, from September 30, 2018 to March 31, 2019.
 
Please execute this letter below to acknowledge and agree to the Maturity Date
extension.
 
Very truly yours,
 
BANDOLIER ENERGY, LLC
 
By:             /s/ Stephen Brunner                                           

Name:        Stephen Brunner
Title:          President
 
ACCEPTED AND AGREED
 
 
By:  /s/ Scot Cohen
        Scot Cohen
 
 
